551 So. 2d 593 (1989)
James Clinton VAN METRE, Appellant,
v.
Judith Susan VAN METRE, Appellee.
No. 89-00903.
District Court of Appeal of Florida, Second District.
November 3, 1989.
*594 Lucinda Meekins Stathis, Bradenton, for appellant.
Judith Susan Van Metre, pro se.
PER CURIAM.
Appellant/husband raises four issues in his challenge of a final judgment of dissolution of marriage. We find merit only in appellant's argument that the trial court erred when it ordered him to "pay all reasonable and necessary medical expenses incurred by the Wife which are not covered by insurance obtained through her employer." Such an open-ended and unlimited financial liability is unenforceable. Holtan v. Holtan, 528 So. 2d 79 (Fla. 2d DCA 1988); Angle v. Angle, 506 So. 2d 16 (Fla. 2d DCA 1987), rev. denied, 513 So. 2d 1060 (Fla. 1987).
We therefore reverse that portion of the final judgment. The judgment is otherwise affirmed. On remand, the trial court may require appellant to maintain medical insurance on behalf of wife and reserve jurisdiction to review future requests for other reasonable and necessary medical expenses not covered by insurance.
Affirmed in part, reversed in part and remanded.
CAMPBELL, C.J., and DANAHY and THREADGILL, JJ., concur.